Dismissed and Opinion Filed July 31, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00391-CV

                               CHARLES SALLIE, Appellant
                                         V.
                               MICHELE JACKSON, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-22751

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated March 26, 2015, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated March 26, 2015, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated May 1, 2015, we informed appellant the

clerk’s record had not been filed because appellant had not paid for or made arrangements to pay

for the clerk’s record. We directed appellant to provide verification of payment or arrangements

to pay for the clerk’s record or written documentation that appellant had been found to be
entitled to proceed without payment of costs. We cautioned appellant that failure to do so would

result in the dismissal of this appeal without further notice. To date, appellant has not paid the

filing fee, filed the docketing statement, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),(c).




150391F.P05
                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHARLES SALLIE, Appellant                          On Appeal from the 303rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00391-CV        V.                       Trial Court Cause No. DF-14-22751.
                                                   Opinion delivered by Justice Francis.
MICHELE JACKSON, Appellee                          Justices Lang-Miers and Whitehill
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee MICHELE JACKSON recover her costs of this appeal
from appellant CHARLES SALLIE.


Judgment entered July 31, 2015.




                                             –3–